DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Applicant’s communication filed on 04/22/2022.
The applicant’s arguments have been considered but are moot in view of new ground(s) of rejections necessitated by the applicant’s amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110281600 (Tanaka) in view of US 20140106769 (Bai).
Regarding claim 1, Tanaka in the embodiment of FIG 1 teaches “A first communication apparatus (FIG 1: radio terminal UE1, also shown in FIG 4 with corresponding description), comprising:
a receiver (receiver 1211 in FIG 4) configured to receive power from a first system (paragraph 0070: The radio terminal UE1 receives a second radio signal for which the channel A is used from the radio base station BS2 as an interference signal. The radio base station BS2 is in cell C2 representing “a first system”);
a controller (controller 1220 in FIG 4) configured to determine, based on the received power, one of a presence or an absence of first interference with the first system (paragraph 0083: Upon receipt of the second radio signal from the radio base station BS2 as an interference signal, the radio terminal UE1 estimates an arrival direction D1 of the second radio signal to the radio terminal UE1. In other words, “one of a presence … of first interference with the first system” is determined); and
a transmitter (transmitter 1212 in FIG 4) configured to transmit first interference information associated with the first interference to a second communication apparatus (paragraph 0083: Upon receipt of the second radio signal from the radio base station BS2 as an interference signal, the radio terminal UE1 transmits interference information (“first interference information associated with the first interference”) based on the arrival direction D1 to the serving radio base station BS1 (“a second communication apparatus”).),
wherein the first interference information includes information indicating…” “…an arrival direction of the received power (paragraph 0090: the interference information is information indicating a coefficient or angle indicating the arrival direction of the interference signal)…”

Tanaka does not teach that the interference information includes “a combination of at least two of: a value of the received power, a reception time of the received power…” “or information related to an attribute of the first interference, and the attribute of the first interference indicates at least one of a type of the first system, a communication scheme of the first system, or a version of the first system” which are in addition to already disclosed arrival direction.
Bai in FIG 5 with corresponding description teaches an interference coordination process between the base stations. Particularly, at step 54, the affected cell base station receives a measurement report reported by a user equipment, where the measurement report carries RSRPs (“wherein the first interference information includes information indicating” “a value of the received power”) of neighboring cells measured by the UE of the affected cell base station. In addition, the measurement report further carries reference signal received powers of the user equipment and path loss information between the user equipment and the interfering cell base stations.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Bai measurement and transmission, by the user equipment/mobile terminal, of the interfering reference signal received powers to the serving base station, in the system of Tanaka. Doing so would have allowed to perform, by the interfering base station, adjustment of the transmit power which can reduce interference between the base stations (see Bai, abstract and paragraph 0008).
Regarding claim 20, Tanaka teaches “A communication system (shown in FIG 1), comprising:
a first communication apparatus (FIG 1: radio terminal UE1, also shown in FIG 4 with corresponding description); and
a second communication apparatus (base station BS1 in FIG 1), wherein
the first communication apparatus includes:
a first receiver configured to receive power from a first system;
a first controller configured to determine, based on the received power, one of a presence or an absence of first interference with the first system; and
a transmitter configured to transmit first interference information associated with the first interference to the second communication apparatus, wherein the first interference information includes information indicating a combination of at least two of: a value of the received power, a reception time of the received power, an arrival direction of the received power, or information related to an attribute of the first interference, and
the attribute of the first interference indicates at least one of a type of the first system, a communication scheme of the first system, or a version of the first system (the portion of the claim above is rejected because of the same reasons as set forth in the rejection of claim 1 above having similar limitations), and
the second communication apparatus (the structure of the base station BS1 is shown in FIG 5 with corresponding description) includes:
a second receiver (receiver 1311 in FIG 5) configured to receive the first interference information from the first communication apparatus (paragraph 0105: the receiver 1311 acquires the interference information included in the received radio signals from the radio terminals UE1...); and
a second controller (controller 1320 in FIG 5) configured to control communication of the second communication apparatus based on the first interference information (paragraph 0107: the controller 1320 through the connected wired communication unit 1340 transmits the interference information to the control device 1100A. In other words, controller 1320, as part of the base station BS1 (“the second communication apparatus”), takes the received interference information and sends it further to the control device 1100A, which is the same as “control[ling] communication” of the BS1 with the control device 1100A “based on the first interference information”).”

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110281600 (Tanaka) in view of US 20140106769 (Bai) as applied to claim 1 above, and further in view of US 20070080800 (Carbone).
Regarding claim 2, Tanaka teaches “wherein
the first system includes a wireless communication system (in the rejection of claim 1 above, “the first system” was mapped to the cell C2 which is a cellular communication system and thus is a type of “a wireless communication system”),
the first communication apparatus (radio terminal UE1) and the second communication apparatus (base station BS1) are associated with a second system (cell C1 in FIG 1)…”
 Although Tanaka in paragraph 0171 teaches that the disclosure is applicable not only to the radio communication systems based on the LTE standard as described, but also a radio communication system based on the WiMAX standard (IEEE 802.16) or the UMB (Ultra Mobile Broadband) standard, Tanaka does not teach that “the communication scheme of the first system is different from a communication scheme of the second system” such that the radio terminals UE1 – UE3 may determine presence and arrival direction of interference coming from a system different from their own system.
Carbone in paragraph 0001 teaches that as wireless devices become more common, interference between wireless devices may increase. Transmissions are conveyed over a shared wireless medium and a wireless device receives a combination of all transmission. This may be a particular problem when wireless devices conform to different wireless protocols. To mitigate interference, a wireless device may detect and avoid other wireless devices and in particular avoid wireless devices that conform to a different wireless protocol. In other words, Carbone teaches, in a first system, desirability of detecting interference from a second system so that “a communication scheme of the first system is different from a communication scheme of the second system”.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to extend the capability of the radio terminal UE1 of Tanaka to detect the interference not only from a different cell of the same communication scheme, but to detect any interference from any wireless devices even conforming to different wireless protocols, as indicated as desirable by Carbone. Doing so would have allowed to improve quality of communication by avoiding interference from wireless devices having a different “communication scheme”.

Claims 3 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110281600 (Tanaka) in view of US 20140106769 (Bai) as applied to claim 1 above, and further in view of US 20180234983 (Matsumoto).
Regarding claim 3, Tanaka does not teach “wherein the receiver is further configured to receive second interference information associated with second interference detected by the second communication apparatus.”
Matsumoto in FIG 8 with corresponding description teaches “the receiver (UE100-1 in FIG 8) is further configured to receive second interference information (paragraph 0097: The UE 100-1 receives and acquires the interference-related information of each of the eNB 200-1 and the eNB 200-2 (step S105).) associated with second interference detected by the second communication apparatus (paragraph 0095: the eNB 200-1 (“the second communication apparatus”) detects interference (step S101) and transmits interference-related information by broadcast (step S102). Paragraph 0096: The eNB 200-2 (another “the second communication apparatus”) detects interference (step S103) and transmits interference-related information by broadcast (step S104).).” The purpose of this is for the user equipment to select the connection target with the minimum interference (see paragraph 0102).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement the method of selection a serving base station disclosed by Matsumoto, in the system of Tanaka. Doing so would have allowed to select the serving base station with the minimum interference (see Matsumoto, paragraph 0102).
Regarding claim 4, Tanaka teaches “wherein the transmitter is further configured to transmit…” “…to a third communication apparatus different from the second communication apparatus (this is inherent feature of radio terminal UE1 which has a transmitter and thus is capable of transmitting to a different base station, other than BS1, representing “a third communication apparatus different from the second communication apparatus”).”
Tanaka does not teach that it is “the second interference information” which is being transmitted.
However, the claim does not define what the third communication apparatus does with the received “second interference information”, thus rendering it merely as nonfunctional printed matter. “[T]he nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer-implemented product or process.” Ex parte Nehls, 88 USPQ2d 1883, 1889 (BPAI 2008) (precedential). The Board held that the nature of the information being manipulated by the computer should not be given patentable weight absent evidence that such information is functionally related to the process “by changing the efficiency or accuracy or any other characteristic” of the steps. See Ex parte Curry, 84 USPQ2d 1272, 1274 (BPAI 2005) (informative) aff’d, No. 2006-1003 (Fed. Cir. June 12, 2006) (Rule 36). Equivalently, material is printed matter if it is “claimed for what it communicates.” In re Distefano, 808 F.3d 845, 850 (Fed. Cir. 2015). The limitation of claim 4 (the content of the information signals being “the second interference information”) merely characterizes the specific content of the transmitted information signals. Thus, the claim limitation is directed to printed matter. See id. at 848 (A claim limitation is directed to printed matter “if it claims the content of information.”). If a claim in a patent application claims printed matter, “one must then determine if the matter is functionally or structurally related to the associated physical substrate, and only if the answer is ‘no’ is the printed matter owed no patentable weight.” Distefano, 808 F.3d at 851. In the instant claim, the claimed content of the transmitted information signals is not specifically related to the structure of the transmitted information signals, or explicitly used in the claim such as by the wireless telecommunication system to perform any function. Rather, the content of the information signals is not functionally distinct from any other information that is transmitted or received. Accordingly the claim limitations constitute nonfunctional descriptive material and printed matter not functionally related to the associated substrate, which are not entitled to patentable weight. The content of the information signals in the present claim is analogous to the data in Curry, where the type of data was found to be nonfunctional descriptive material in that it “does not functionally change either the data storage system or communication system used in the method of [the] claim.” Ex parte Curry, 84 USPQ2d at 1274.
As recognized in Curry, “if the prior art suggests storing a song on a disk, merely choosing a particular song to store on the disk would be presumed to be well within the level of ordinary skill in the art at the time the invention was made.” Ex parte Curry, 84 USPQ2d at 1275. The content of the information signals (“the second interference information”) of the instant claim that is transmitted and which the recited wireless telecommunication system is able to transmit is no different, in that the content of the communication does not explicitly alter the structure of the information signals or functionality of the claimed telecommunication system. Because the content of the information signals specified by the limitations constitutes nonfunctional descriptive material, the particular type of transmitted information (i.e., “the second interference information”) recited in claim 4 is not entitled to patentable weight.
Regarding claim 5, Tanaka in combination with Matsumoto teaches or fairly suggests “wherein the controller is further configured to control first communication based on one of the first interference information or the second interference information (Matsumoto, paragraph 0102: the user equipment (which includes “the controller”) would select the connection target (“control first communication”) with the minimum interference on the basis of the interference information transmitted from the base stations (“based on … the second interference information”)).”
Regarding claim 6, Tanaka teaches or fairly suggests “wherein the transmitter is further configured to transmit, to the second communication apparatus, at least one of first information related to the transmission of the first interference information (Tanaka, paragraph 0083: the radio terminal UE1 transmits interference information (“first interference information”) to the serving radio base station BS1 (“the second communication apparatus”). This transmission at least implicitly also serves as the broadly claimed “first information related to the transmission of the first interference information”. Indeed, “the first interference information” is part of frames or packets of information transmitted from UE1 to BS1. The packets normally include such overhead as source address, destination address and other control information. Since, this overhead relates “to transmission of the first interference information”, it represents “first information”), second information related to the reception of the second interference information, or third information related to the control of the first communication.”
Regarding claim 7, Tanaka in combination with Matsumoto teaches or fairly suggests “wherein the receiver is further configured to receive, from the second communication apparatus, at least one of:
first information related to capability of the second communication apparatus to receive the first interference information,
second information related to capability of the second communication apparatus to transmit the second interference information (Matsumoto, paragraph 0095: the eNB 200-1 (“the second communication apparatus”) detects interference (step S101) and transmits interference-related information (“the second interference information”). Paragraph 0096: The eNB 200-2 (another “the second communication apparatus”) detects interference (step S103) and transmits interference-related information (“the second interference information”). This transmission at least implicitly also serves as the broadly claimed “capability of the second communication apparatus to transmit the second interference information”. Indeed, if it is transmitted, then the second communication apparatus has the recited “capability”, and receipt of this information also serves as claimed “second information”. In other words, the fact of the receipt of “the second interference information” by the user equipment on itself represents “second information” informing the user equipment that “the second communication apparatus” is fully capable of transmitting “the second interference information”.), or
third information related to capability of the second communication apparatus to control second communication.”
Regarding claim 8, Tanaka in combination with Matsumoto teaches or fairly suggests “wherein in a case where the second communication apparatus has the capability to receive the first interference information, in a case where the second communication apparatus has the capability to transmit the second interference information, or in a case where the second communication apparatus has the capability to control the second communication, the transmitter is further configured to transmit the first interference information to the second communication apparatus (since the claim does not specify what happens in those cases when none of these conditions are present (such as when “the second communication apparatus” does not have the stated capability), the claim is automatically met in Tanaka with respect to at least the first limitation (“in a case where the second communication apparatus has the capability to receive the first interference information”) since the whole operation of the system is based on the premises that the radio terminal UE1 transmits interference information (“first interference information to the second communication”) to the serving radio base station BS1 (paragraph 0083) which is fully capable of receiving it since it is used to further control operation of the system (steps S1113 – S1116).).”

Claim 4 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over US 20110281600 (Tanaka) in view of US 20140106769 (Bai) and US 20180234983 (Matsumoto) as applied to claim 3 above, and further in view of US 20170311171 (Kurian).
Regarding claim 4, Tanaka teaches “wherein the transmitter is further configured to transmit…” “…to a third communication apparatus different from the second communication apparatus (this is inherent feature of radio terminal UE1 which has a transmitter and thus is capable of transmitting to a different base station, other than BS1, representing “a third communication apparatus different from the second communication apparatus”).”
Tanaka does not teach that it is “the second interference information” which is being transmitted.
Kurian in FIG 2 and paragraphs 0052 – 0054 teaches the electronic device receives, from a second electronic device, information, such as interference information (operation 210), that indicates a presence of interference. In response, the electronic device forwards, to a third electronic device, the interference information (operation 212), where the third electronic device is not associated with and does not have a connection to the second electronic device.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize, by the electronic device, forwarding of the received second interference information to a third electronic device, as disclosed by Kurian, in the system of Tanaka in combination with Matsumoto with respect to the radio terminal UE1 forwarding received second interference information. Doing so would have provided a proxy with respect to the interference information (see Kurian, paragraph 0053).

Claims 11 – 14 and 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160112969 (Zhou) in view of US 20140044095 (Li).
Regarding claim 11, Zhou teaches “A first communication apparatus (paragraph 0067: transmitting node 405 in FIG 4 which may also be one of the AP 105 described with reference to FIG 1. For further examination, it is mapped to AP 105 located in the upper coverage area 125 shown in FIG 1), comprising:
a receiver (receiver 710 shown in FIG 7. Paragraph 0081: FIG. 7 shows a block diagram 700 of an apparatus 705 for use in wireless communication which may be one or more of the AP 105) configured to:
receive power from a first system (“a first system” is mapped to the lower coverage area 125 in FIG 1. Further, paragraph 0067: a neighboring transmitting node 415 shown in FIG 4 which may correspond to another one of AP 105 shown in FIG 1.  Paragraph 0083: The receiver 710 may receive the signals 702 that may be used to detect interference, one or more metrics, a report of interferers, a request to adjust an ED level. Paragraph 0073: In this manner, the transmitting node 405 and the selected interferers, e.g., neighboring transmitting node 415, may defer to each other via more sensitive ED threshold levels. Now summarizing all this above information, the node 405 is mapped to AP 105 in the upper coverage area. The node 415 is mapped to AP 105 in the lower coverage area 125 in FIG 1 which represents “a first system”. Per paragraph 0073, the node 405 may defer to the node 415 via more sensitive ED threshold levels which means that by using this more sensitive threshold level, the node 405 is capable of detecting interfering signals coming from the node 415 and thus from the “first system”); and
receive first interference information associated with first interference, from a second communication apparatus (paragraph 0069: once the interferer has been identified, the receiving node 410 (“a second communication apparatus”) may transmit a report of interferers 425 to the transmitting node 405.), wherein
the second communication apparatus receives the power from the first system and determines, based on the received power, one of a presence or an absence of the first interference with the first system (paragraph 0068: The receiving node 410 is currently receiving traffic from the desired transmitting node 405. The receiving node 410 may determine that the neighboring transmitting node 415 (which is part of “the first system”) is causing interference.),
the first interference information includes information indicating…” “a value of the power received by the second communication apparatus (paragraph 0069: Once the interferer has been identified, the receiving node 410 (“a second communication apparatus”) may transmit a report of interferers 425 (“the first interference information”) to the transmitting node 405. In the report of interferers 425, the receiving node 410 may include one or more of, for each detected interferer: an ID of the interferer, a caused RSSI (“a value of the power received by the second communication apparatus”))…”
“…a controller (FIG 7 and paragraph 0084: implemented as the AP ED level component 715) configured to control communication of the first communication apparatus based on the first interference information (paragraph 0070 – 0073: Based at least in part on the report of interferers 425, the transmitting node 405 may determine a joint ED level at block 430. The transmitting node 405 may select one or more of the interferers to request that a subset of nodes adjusts to a joint ED threshold level. Paragraph 0073: Once the announcement 445 is sent, the transmitting node 405 (“the first communication apparatus”) may adjust its ED level at block 450. In this manner, the transmitting node 405 and the selected interferers, e.g., neighboring transmitting node 415, may defer to each other via more sensitive ED threshold levels. Thus “control[ling] communication of the first communication apparatus”. Also paragraph 0084).”

Zhou does not teach that the interference information includes “a combination of at least two of…” “…a reception time of the power received by the second communication apparatus, an arrival direction of the power received by the second communication apparatus, or information related to an attribute of the first interference, and the attribute of the first interference indicates at least one of a type of the first system, a communication scheme of the first system, or a version of the first system” which are in addition to already disclosed received interfering power.

Li teaches a method and system for coordinated interference suppression in a communication system (see abstract). Paragraphs 0022 – 0023 disclose a number of different ways on how to identify interfering device which includes some of the same metrics as disclosed by Zhou (for example RSSI). However, in addition to those, Li also teaches that identifying an interfering UE may include determining a direction of the interfering UE based on a direction of a signal received from the interfering UE.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to include, in the parameters to be determined with regards to interfering node and transmitted as part of the interferers report in the system of Zhou, a direction of the interfering device based on a direction of a signal received from the interfering device (“an arrival direction of the power received by the second communication apparatus”), as disclosed by Li. Doing so would have helped to more accurately identify the interfering device.
Regarding claim 12, Zhou teaches “wherein
the first system includes a wireless communication system (as was explained in the rejection of claim 11 above, “the first system” maps to the lower coverage area 125 in FIG 1. Paragraph 0038: The wireless communications system 100 is a WLAN network. The WLAN network may include one or more access points (APs) 105. Each AP 105 has a geographic coverage area 125 such that wireless stations 110 within that area can typically communicate with the AP 105.),
the first communication apparatus and the second communication apparatus are associated with a second system (as was explained in the rejection of claim 11 above, “the first communication apparatus” maps to AP 105 located in the upper coverage area 125 shown in FIG 1 and “the second communication apparatus” maps to the receiving node 410 which is in communication with corresponding AP 105 and thus is also located in the upper coverage area 125 shown in FIG 1. Therefore, the upper coverage area 125 corresponds to “a second system”), and
the communication scheme of the first system is different from a communication scheme of the second system (paragraph 0039: The WLAN network may include access points 105 of different types (e.g., metropolitan area, home network, etc.), with varying sizes of coverage areas and overlapping coverage areas for different technologies. Therefore, it is within the scope of the disclosure that the upper coverage area 125 (“second system”) may correspond to a first type of network having first type of technology, and that the lower coverage area 125 (“first system”) may correspond to a second type of network having second type of technology so that “a communication scheme of the first system is different from a communication scheme of the second system”).”
Regarding claim 13, Zhou teaches “wherein the controller is further configured to at least one of:
distinguish, based on the first interference information, a plurality of first systems from each other, or
distinguish a plurality of apparatuses from each other based on the first interference information (paragraph 0069: In the report of interferers 425, the receiving node 410 may include: an ID of the interferer. Having an ID of an interferer is sufficient to “distinguish a plurality of apparatuses from each other”), and
the plurality of apparatuses is associated with the first system (multiple devices are shown in communication with each other within the lower coverage area 125 in FIG 1 representing “the first system”. Thus, they are all “associated with the first system”) of plurality of first systems (although only one system in the lower coverage area 125 is shown in FIG 1, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to extend the teaching of Zhou to plurality of other systems so that the total network would comprise many coverage areas of different access points. Doing so would have provided the same effective interference management method not only with a single interfering ESS, but with plurality of ESS associated with plurality of access points).”
Regarding claim 14, Zhou teaches “wherein the controller is further configured to change, based on the first interference information, settings related to transmission of specific information (paragraph 0073: Once the announcement 445 is sent, the transmitting node 405 may adjust its ED level at block 450. Once the ED level set element 445 is received, the neighboring transmitting node 415 may adjust its ED level at block 455. In this manner, the transmitting node 405 and the selected interferers, e.g., neighboring transmitting node 415, may defer to each other via more sensitive ED threshold levels. What this means is that based on the interferers report 425, the device 405 adjusts its interference detection threshold so that it becomes more sensitive to detect lower levels of interference and thus avoid transmissions of information to the receiving node 410 when interference is detected (“settings related to transmission of specific information”)).”
Regarding claim 16, Zhou teaches “wherein the controller is further configured to change, based on the first interference information, settings relating to reception of specific information (paragraph 0073: Once the announcement 445 is sent, the transmitting node 405 may adjust its ED level at block 450 to make it more sensitive. What this means is that based on the interferers report 425, the device 405 adjusts its interference detection threshold so that it becomes more sensitive to detect lower levels of interference (“settings relating to reception of specific information”, where the “specific information” is simply reception of transmissions from the interfering node 415)).”
Regarding claim 17, Zhou teaches “wherein the controller is further configured to change a power detection threshold associated with detection of the power (paragraph 0073: Once the announcement 445 is sent, the transmitting node 405 may adjust its ED level (“a power detection threshold”) at block 450 to make it more sensitive to detect lower levels of interference (“associated with detection of the power”)).”
Regarding claim 18, Zhou teaches “wherein the controller is further configured to reduce the power detection threshold (paragraph 0073: the transmitting node 405 may adjust its ED level at block 450. In this manner, the transmitting node 405 and the selected interferers, e.g., neighboring transmitting node 415, may defer to each other via more sensitive ED threshold levels (sensitive means that the level is reduced so that the transmitting node 405 may detect interference from the neighboring node 415).) based on the determination of the presence of the first interference by the second communication apparatus; and a local apparatus that fails to detect the first interference (FIG 4 and paragraph 0068: the receiving node 410 (“the second communication apparatus”) determines it is experiencing interference at block 420. The receiving node 410 is currently receiving traffic from the desired transmitting node 405. The receiving node 410 may determine that the neighboring transmitting node 415 is causing interference. As may be seen from FIG 4 and the description of the method, the transmitting node 405 (“a local apparatus”) does not detect the same interference (“a local apparatus that fails to detect the first interference”). Paragraph 0069: Once the interferer has been identified, the receiving node 410 may transmit a report of interferers 425 to the transmitting node 405.).”
Regarding claim 19, Zhou teaches “wherein the controller is further configured to:
determine one of a presence or an absence of second interference between a local apparatus and the first system based on the power received by the receiver (paragraph 0073: Once the announcement 445 is sent, the transmitting node 405 may adjust its ED level at block 450. Once the ED level set element 445 is received, the neighboring transmitting node 415 may adjust its ED level at block 455. In this manner, the transmitting node 405 and the selected interferers, e.g., neighboring transmitting node 415, may defer to each other via more sensitive ED threshold levels. What this means is that the transmitting node 405 (“a local apparatus”) having lowered interference detection threshold is capable of determining presence or absence of second interference from the interfering node 415 belonging to the “the first system” (“second interference between a local apparatus and the first system”). Paragraph 0083: The receiver 710 may receive the signals 702 that may be used to detect interference); and
control the communication based on second interference information associated with the second interference (paragraph 0073: Once the announcement 445 is sent, the transmitting node 405 may adjust its ED level at block 450. Once the ED level set element 445 is received, the neighboring transmitting node 415 may adjust its ED level at block 455. In this manner, the transmitting node 405 and the selected interferers, e.g., neighboring transmitting node 415, may defer to each other via more sensitive ED threshold levels. What this means is that the transmitting node 405 is capable of detecting lower levels of interference and thus may avoid transmissions of information to the receiving node 410 when interference is detected by the transmitting node 405 (“control the communication based on second interference information”)).”

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160112969 (Zhou) in view of US 20140044095 (Li) as applied to claim 14 above, and further in view of US 20160366637 (Barriac).
Regarding claim 15, Zhou teaches “wherein the controller is further configured to change at least one of a transmission rate, a transmission power value, a communication band, or a transmission destination apparatus.”
Barriac in paragraph 0073 teaches a similar case when two AP A 210 and the AP B 220 exchange messages and estimate the interference caused to each respective BSS based on the exchanged messages. Based on the interference level, the AP A 210 and the AP B 220 may determine whether to defer to each other's BSS. In another example, the AP A 210 and the AP B 220 may determine not to defer even when the interference level is above a threshold because the APs may determine to use different channels, including different frequency bands, for communication.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize different communication bands in those cases when the detected interference is above the threshold, as disclosed by Barriac, in the system of Zhou. Doing so would have allowed the devices to continue communications, although in a second communication band, with presence of interference which would prevent the communication in the original communication band.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648